Citation Nr: 1750477	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  However, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

Entitlement to a TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

If the schedular rating is less than 100 percent, then the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

Pursuant to a claim for increase received on August 18, 2010, the rating period for consideration is from August 17, 2009.  For the rating period on appeal, the Veteran has been service connected for depressive disorder, rated as 30 percent prior to January 27, 2014 and 50 percent from January 27, 2014; degenerative disc disease with radiculopathy at L5-S1, rated as 40 percent disabling; acid reflux disease, rated as 10 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and sciatica of the left lower extremity, rated as 10 percent disabling.  His combined evaluation for compensation was 70 percent prior to January 27, 2014 and is 80 percent from January 27, 2014.  

The Board finds that an opinion is required addressing the occupational functional impact due only to these disabilities.  Although the Veteran was provided with VA examinations which separately evaluated the severity of his service-connected depressive disorder, degenerative disc disease, and radiculopathy in September 2015 and January 2016, testimony from the Veteran and his spouse received in August 2017 suggests that the Veteran's symptomatology has worsened since that time.  For example, the Veteran's spouse testified that his orthopedic disabilities have progressively worsened and that the Veteran now requires assistance putting on socks and shoes.  Moreover, the Board finds that the opinion of a vocational rehabilitation specialist which addresses the functional limitations of his service-connected disabilities in the aggregate and in light of his work and educational history would be helpful in this instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file, including a copy of this Remand, should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities (including depressive disorder, degenerative disc disease with radiculopathy at L5-S1, acid reflux disease, radiculopathy of the right lower extremity, and sciatica of the left lower extremity) have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service connected disabilities or the Veteran's age.

2.  After all development has been completed, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




